        Case 3:19-cv-02205-JSC Document 10 Filed 06/17/19 Page 1 of 2



 1   Glenn Katon SBN 281841
     KATON.LAW
 2   385 Grand Avenue, Suite 200
     Oakland, CA 94610
 3   gkaton@katon.law
     (510) 463-3350
 4   (510) 463-3349 (fax)
 5   ATTORNEY FOR PLAINTIFFS
 6
 7
 8
                                 UNITED STATES DISTRICT COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
                                    SAN FRANCISCO DIVISION
10
11
      BRIAN HOFER and JONATHAN                          Case No. 3:19-cv-02205-JSC
12    HOFER,
13                       Plaintiffs,                    NOTICE OF WITHDRAWAL OF
                                                        PLAINTIFF’S ADMINISTRATIVE
14           v.                                         MOTION TO CONTINUE INITIAL CASE
                                                        MANAGEMENT CONFERFENCE
15    KYLE EMLEY, a Contra Costa County
      Deputy Sheriff, in his individual capacity,
16    WILLIAM ODOM, a Contra Costa County
      Deputy Sheriff, in his individual capacity,
17    BRANDON GANT, a Contra Costa
      County Deputy Sheriff, in his individual
18    capacity, Defendant DOE 1, a Contra
      County Deputy Sheriff, in his individual
19    capacity, COUNTY OF CONTRA
      COSTA, a municipal corporation, CITY
20    OF SAN JOSE, a municipal corporation,
      VIGILANT SOLUTIONS, INC.,
21    GETAROUND, INC., and Does 1 to 50,
22
                         Defendants.
23
24
            Plaintiffs withdraw their Motion to Continue the Initial Case Management Conference
25
     (Dkt 9). Counsel for Plaintiffs miscalendared the CMC for June 25, 2019, when the Court’s
26
     scheduling order actually sets it for July 25, 2019. Accordingly, Plaintiffs see no need for
27
28

     NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISRTATIVE MOTION TO
     CONTINUE INITIAL CMC 3:19-cv-02205                                                             Page 1
        Case 3:19-cv-02205-JSC Document 10 Filed 06/17/19 Page 2 of 2



 1   continuing the Conference based upon the correct date.
 2
                                                 Respectfully submitted,
 3
                                                 /s/ Glenn Katon
 4                                               Glenn Katon
 5                                               ATTORNEY FOR PLAINTIFFS
 6
 7
 8
 9

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     NOTICE OF WITHDRAWAL OF PLAINTIFFS’ ADMINISRTATIVE MOTION TO
     CONTINUE INITIAL CMC 3:19-cv-02205                                    Page 2
